Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application 17556915 and US Patent 11206205
Claims 21, 34, and 35 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 15 of US Patent 11206205. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope. All limitations in Claims 21, 34, and 35 of instant application 17556915 have similar subject matters in the claims 1, 14 and 15 of the US patent 11206205. Limitation “obtaining, by a first stream processing system in a first zone of a telecommunication network, at least one policy for processing trace data of a plurality of virtual network functions in the first zone;” in the instant application and the limitation “obtaining, by a first stream processing system in a first zone of a telecommunication network, at least one policy for processing trace data of a plurality of virtual network functions in the first zone;” in claims 1, 14 and 15 of the US patent have similar subject matter. Furthermore, the limitation “obtaining, by the first stream processing system, the trace data of the plurality of virtual network functions in the first zone, wherein the trace data is obtained from a data distribution platform of the telecommunication network, wherein the trace data is published in accordance with a topic to the data distribution platform by the plurality of virtual network functions, and wherein the first stream processing system comprises a subscriber to the topic” in the instant application and the limitation “ obtaining, by the first stream processing system, the trace data of the plurality of virtual network functions in the first zone, wherein the trace data is obtained from a data distribution platform of the telecommunication network, wherein the trace data is published in accordance with a topic to the data distribution platform by the plurality of virtual network functions, and wherein the first stream processing system comprises a subscriber to the topic.” in the claims 1, 14 and 15 US patent have similar subject matter. 

Furthermore, the limitation “forwarding, by the first stream processing system, at least a first portion of the trace data to a second stream processing system of the telecommunication network in accordance with the at least one policy, wherein the at least the first portion comprises less than all of the trace data, and wherein the second stream processing system is for a region of the telecommunication network that includes the first zone and at least a second zone, wherein the first stream processing system and the second stream processing system are components of a network probe infrastructure of the telecommunication network, wherein the network probe infrastructure comprises a hierarchy that includes a plurality of zones, the plurality of zones including the first zone and the second zone, wherein each of the plurality of zones includes a different one of a plurality of stream processing systems, wherein each of the plurality of zones is assigned to one of a plurality of regions, the plurality of regions including the region of the telecommunication network that includes the first zone and the at least the second zone, wherein the network probe infrastructure further includes at least one data storage system, wherein the at least the first portion of the trace data is stored in the at least one data storage system, wherein the network probe infrastructure provides access to the at least the first portion of the trace data to at least one client application, wherein the at least the first portion of the trace data is accessible to the at least one client application via a structured streaming query” in the instant application and the limitation “forwarding, by the first stream processing system, at least a first portion of the trace data to a second stream processing system of the telecommunication network in accordance with the at least one policy, wherein the at least the first portion comprises less than all of the trace data, and wherein the second stream processing system is for a region of the telecommunication network that includes the first zone and at least a second zone, wherein the first stream processing system and the second stream processing system are components of a network probe infrastructure of the telecommunication network, wherein the network probe infrastructure comprises a hierarchy that includes a plurality of zones, the plurality of zones including the first zone and the second zone, wherein each of the plurality of zones includes a different one of a plurality of stream processing systems, wherein each of the plurality of zones is assigned to one of a plurality of regions, the plurality of regions including the region of the telecommunication network that includes the first zone and the at least the second zone, wherein the network probe infrastructure further includes at least one data storage system, wherein the at least the first portion of the trace data is stored in the at least one data storage system, wherein the network probe infrastructure provides access to the at least the first portion of the trace data to at least one client application, wherein the at least the first portion of the trace data is accessible to the at least one client application via a structured streaming query.” in the claims 1, 14 and 15 US patent have similar subject matter. 

Furthermore, the limitation “processing, by the first stream processing system, at least a portion of the structured streaming query, wherein the processing includes providing at least a second portion of the trace data to the at least one client application” in the instant application and the limitation “processing, by the first stream processing system, at least a portion of the structured streaming query, wherein the processing includes providing at least a second portion of the trace data to the at least one client application” in the claims 1, 14 and 15 US patent have similar subject matter. 


Claims 22 and 36 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, and 16 of US Patent 11206205. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope. Limitation “wherein the trace data comprises at least one of: events; logs; packet copies; or performance indicators.” in claims 22 and 36 of the instant application have similar subject matter of limitation “wherein the trace data comprises at least one of: events; logs; packet copies; or performance indicators.” in claim 2 and 16 of US Patent 11206205. 

Claims 23, and 37 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, and 17 of US Patent 11206205. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope. Limitation “ 2Application No.: 17/214,674Docket No.: 683276 (1015911-US.03) wherein the at least one policy is obtained from a probe configuration service element of the telecommunication network.” in claims 23 and 37 in the instant application have similar subject matters of limitation “ wherein the at least one policy is obtained from a probe configuration service element of the telecommunication network..” of limitation of claims 3 and 17 of US patent 11206205.

Claims 24 and 38 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 18 of US Patent 11206205. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope. Limitations wherein at least a first virtual network function of the plurality of virtual network functions provides a packet mirroring function.” in claims 24 and 38 of the instant application have similar subject matter of limitation “wherein at least a first virtual network function of the plurality of virtual network functions provides a packet mirroring function.” in claims 4 and 18 of US Patent 11206205. 

Claims 25 and 39 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 and 19 of US Patent 11206205. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope. Limitation “wherein the at least one policy comprises a selection policy to forward the trace data associated with: a specific user equipment identifier; or a plurality of user equipment identifiers. ” in claims 25 and 39 of the instant application have similar subject matter of limitation “wherein the at least one policy comprises a selection policy to forward the trace data associated with: a specific user equipment identifier; or a plurality of user equipment identifiers.” in claim 5 and 19 of US Patent 11206205. 


Claims 26 and 40 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 and 20 of US Patent 11206205, Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope. Limitation “wherein the at least the first portion of the trace data is associated with the specific user equipment identifier or the plurality of user equipment identifiers.” in claims 26 and 40 of the instant application have similar subject matter of limitation “wherein the at least the first portion of the trace data is associated with the specific user equipment identifier or the plurality of user equipment identifiers.” In claim 6 and 20 of US Patent 11206205.

Claim 27 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of US Patent 11206205. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope. Limitations “wherein the at least one policy comprises a sampling policy, wherein the at least the first portion of the trace data is selected in accordance with the sampling policy.” in claim 27 of the instant application have similar subject matter of limitations “wherein the at least one policy comprises a sampling policy, wherein the at least the first portion of the trace data is selected in accordance with the sampling policy.” in claim 7 of US Patent 11206205.


Claim 28 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of US Patent 11206205. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope. Limitations “wherein the at least one policy comprises a tagging policy, wherein the at least the first portion of the trace data is tagged with at least one tag in accordance with the tagging policy.” in claim 28 of the instant application have similar subject matter of limitations “wherein the at least one policy comprises a tagging policy, wherein the at least the first portion of the trace data is tagged with at least one tag in accordance with the tagging policy.” in claim 8 of US Patent 11206205.


Claim 29 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of US Patent 11206205. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope. Limitations “wherein the second stream processing system processes the at least the first portion of the trace data in accordance with the at least one tag.” in claim 29 of the instant application have similar subject matter of limitations “wherein the second stream processing system processes the at least the first portion of the trace data in accordance with the at least one tag.” in claim 9 of US Patent 11206205.
 
Claim 30 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of US Patent 11206205. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope. Limitations “processing the trace data in accordance with the at least one policy, wherein the processing includes generating at least one performance indicator stream from the trace data..” in claim 30 of the instant application have similar subject matter of limitations “processing the trace data in accordance with the at least one policy, wherein the processing includes generating at least one performance indicator stream from the trace data.” in claim 10 of US Patent 11206205.

Claim 31 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of US Patent 11206205. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope. Limitations “adding the at least one performance indicator stream to the trace data, wherein the at least the first portion of the trace data that is forwarded to the second stream processing system includes the at least one performance indicator stream.” in claim 31 of the instant application have similar subject matter of limitations “adding the at least one performance indicator stream to the trace data, wherein the at least the first portion of the trace data that is forwarded to the second stream processing system includes the at least one performance indicator stream.” in claim 11 of US Patent 11206205.

Claim 32 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of US Patent 11206205. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope. Limitations “processing the trace data in accordance with the at least one policy, wherein the processing includes aggregating at least one aspect of the trace data to generate aggregate data..” in claim 32 of the instant application have similar subject matter of limitations “processing the trace data in accordance with the at least one policy, wherein the processing includes aggregating at least one aspect of the trace data to generate aggregate data.” in claim 12 of US Patent 11206205.

Claim 33 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of US Patent 11206205. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope. Limitations “adding the aggregate data to the trace data, wherein the at least the first portion of the trace data that is forwarded to the second stream processing system includes the aggregate data” in claim 33 of the instant application have similar subject matter of limitations “adding the aggregate data to the trace data, wherein the at least the first portion of the trace data that is forwarded to the second stream processing system includes the aggregate data” in claim 13 of US Patent 11206205.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 21-24, and 27-37 are rejected under 35 U.S.C. 103 as being un-patentable over Takla (”Takla”, US 20200183603 A1) hereinafter Takla, in view of Gandham et al. (“Gandham”, US 20190230112 A1) hereinafter Gandham, and further view of Scott (“Scott”, AWS Global Infrastructure, July 2017) hereinafter Scott.

Regarding claim 21, Takla teaches a method. 
obtaining, by a first stream processing system in a first zone of a telecommunication network ([0025] Fig. 1 distributed network environment), at least one policy ([0062] set of rules) for processing trace data ([0046] data/message types may include, for example, a read request message, a write request message, configuration data, error data, status data, or log data.) of a plurality of virtual network functions in the first zone ([0025] Fig. 1 elements 150s are plurality of Virtual Network Functions,)([0031] Fig. 2 Layer 300, multiple regions 200 are multiple zones)([0027] ONAP 145 may monitor, manage, and/or control the VNFs 150 running at each server cluster 110 via network(s) 115.)([0036]  “producer 400” or “producers 400”) includes a network entity, such as a component of ONAP 145 or a VNF 150, that produces data for contributing to a record of a partition of a data bus 130); 
obtaining, by the first stream processing system, the trace data of the plurality of virtual network functions in the first zone, wherein the trace data is obtained from a data distribution platform of the telecommunication network ([0025] Fig. 1 clusters 110-1 through 110-q are the data distributed platform connecting with Virtual Network Functions 150) ([0046] data/message types may include, for example, a read request message, a write request message, configuration data, error data, status data, or log data.), wherein the trace data is published in accordance with a topic to the data distribution platform by the plurality of virtual network functions, and wherein the first stream processing system comprises a subscriber to the topic ([0025] Fig. 1   distributed streaming platform that publishes streams of records from producers/contributors to consumers, stores the streams of records in a fault-tolerant durable manner, and processes the streams of records)([0042-0045] Fig. 6  data unit 600 that may be used for contributing/publishing data to a data bus 130 or IBH 140 (e.g., a write request data unit), or for consuming/retrieving data from a data bus 130 or IBH 140, Topic ID); and 
forwarding, by the first stream processing system, at least a first portion of the trace data to a second stream processing system of the telecommunication network in accordance with the at least one policy ([0032-0035] Fig. 3 the hierarchical data bus system 120 includes three hierarchical levels 300, 310 and 320, IBH 140 M is the second stream processing system, forwarding to a destination data bus segment 210), wherein the at least the first portion comprises less than all of the trace data ([0050] Fig. 9, Fig. 10 filtering teaches the first portion is less than the second portion, for example based on destination), and 
wherein the second stream processing system is for a region of the telecommunication network that includes the first zone and at least a second zone ([0032-0035] Fig. 3 hierarchical data bus system 120, region has two zones in mid and low levels )([0024]  buffers data between the different data buses to allow different regions to communicate at different rates. The hierarchical data bus system described herein, thus, enables the network traffic to be separated by region (e.g., east vs. west)) {Examiner interprets regions as layers based on the specification paragraph [0032] in the application}
wherein the first stream processing system and the second stream processing system are components of a network probe infrastructure of the telecommunication network, ([0025] Fig. 1 distributed network environment 100 in which a hierarchical bus-based system) ([0057] Creation of the local segment topics may include proper allocation of storage to each topic)([0063])([0076]).

wherein the network probe infrastructure comprises a hierarchy that includes a plurality of zones, the plurality of zones including the first zone and the second zone ([0031-0036] Fig. 2, Fig. 3 Layer 300, multiple regions 200 with multiple zones, hierarchical levels)
wherein each of the plurality of zones includes a different one of a plurality of stream processing systems, the plurality of regions including the region of the telecommunication network that includes the first zone and the at least the second zone ([0031-0039] Fig. 2, Fig. 3 Layer 300, multiple regions 200 with multiple zones, hierarchical levels, different IBH in each zone IBH has different processing systems, different servers performing certain operations) 
wherein the network probe infrastructure further includes at least one data storage system ([0057] Creation of the local segment topics may include proper allocation of storage to each topic, where the partition size may include the maximum number of records that may be stored in memory for each topic)([0068] storage to each topic)([0076] storage of level topic)([0080] buffer, store)
wherein the at least the first portion of the trace data is stored in the at least one data storage system ([0025] Fig. 1 distributed network environment 100 in which a hierarchical bus-based system)([0057] Creation of the local segment topics may include proper allocation of storage to each topic)([0063])([0076]).

wherein the network probe infrastructure provides access to the at least the first portion of the trace data to at least one client application ([0059-0063] administrator may interact with a user interface associated with configuration server 125 generate instructions and parameters for creating one or more local segment topics at a data bus 130, assign a particular priority level(s) to one or more of the topics, to map one or more particular local segment topics to at least one higher level IBH topic,  to identify local segments 210, and their respective data buses 130, that are connected directly to a particular IBH 140.).
wherein the processing includes providing at least a second portion of the trace data to the at least one client application ([0059-0063] administrator may interact with a user interface associated with configuration server 125 generate instructions and parameters for creating one or more local segment topics at a data bus 130, assign a particular priority level(s) to one or more of the topics, to map one or more particular local segment topics to at least one higher level IBH topic,  to identify local segments 210, and their respective data buses 130, that are connected directly to a particular IBH 140.). .

Takla does not teach explicitly wherein each of the plurality of zones is assigned to one of a plurality of regions, however
Scott teaches wherein each of the plurality of zones is assigned to one of a plurality of regions (Page 2, region is a collection of availability zones, )(page 3, Eu-west-1 region has zones 1a, 1b, and 1c)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Takla in view of Scott in order to have zones within each region in a plurality of regions because it would allow for compliance with regulations and laws and governance relating to data storage and allows organizations to meet quality of service requirements and divide the processing across multiple zones and multiple regions. 

Takla does not explicitly teach wherein the at least the first portion of the trace data is accessible to the at least one client application via a structured streaming query, wherein the structured streaming query is processed at least in part by the first stream processing system, and processing, by the first stream processing system, at least a portion of the structured streaming query, however
Gandham teaches wherein the at least the first portion of the trace data is accessible to the at least one client application via a structured streaming query ([0028][0055] Query Database using Structured Query Language, Database 106  about Network traffic monitoring)
wherein the structured streaming query is processed at least in part by the first stream processing system ([0028][0055] Query Database using Structured Query Language, Database 106  about Network traffic monitoring Database, queries are processed within the network traffic monitoring system as depicted Fig. 1)
and processing, by the first stream processing system, at least a portion of the structured streaming query ([0028][0055] Query Database using Structured Query Language, Database 106  about Network traffic monitoring Database, queries are processed within the network traffic monitoring system as depicted Fig. 1),

It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Takla in view of Gandham in order to utilize structured streaming language when accessing trace data and the query is processed by the stream processing system because it would help provide administrators better utility to create customized results using SQL and more efficient analytics related to the monitoring data collected from the virtual functions.

Regarding claim 22, Takla, Gandham and Scott teach the method of claim 21.
Takla further teaches wherein the trace data comprises at least one of: events; logs; packet copies; or performance indicators ([0046] data/message types may include, for example, a read request message, a write request message, configuration data, error data, status data, or log data.).

Regarding claim 23, Takla, Gandham and Scott teach the method of claim 21.
Takla further teaches wherein the at least one policy is obtained from a probe configuration service element of the telecommunication network ([0062] set of rules) ([0025] Fig. 1 element 125 Configuration server).

Regarding claim 24, Takla, Gandham and Scott teach the method of claim 21.
Takla further teaches wherein at least a first virtual network function of the plurality of virtual network functions provides a packet mirroring function ([0042] Fig. 6 Data unit 600 may include any type of encapsulated data, or other type of data, such as, for example, a packet, a datagram, a cell; a fragment of a packet, datagram, or cell; or a combination of multiple packets, datagrams or cells).

Regarding claim 27, Takla, Gandham and Scott teach the method of claim 21.
Takla further teaches wherein the at least one policy comprises a sampling policy, wherein the at least the first portion of the trace data is selected in accordance with the sampling policy ([0050] Figs. 9 and 10, The collecting or gathering of the particular data may include, for example, collecting and passing particular data to a specified destination, collecting and averaging particular data, identifying and collecting specific records based on embedded information, and/or collecting particular data and creating corresponding summary data based on pre-defined criteria {Sampling policy} or based on a pre-defined algorithm).

Regarding claim 28, Takla, Gandham and Scott teach the method of claim 21.
Takla further teaches wherein the at least one policy comprises a tagging policy, wherein the at least the first portion of the trace data is tagged with at least one tag in accordance with the tagging policy  ([0050] particular data priority level {tagging} (and possibly which also match the configured filter) and may aggregate those records in a particular topic of IBH topics 905 at IBH 140)([0050] Destination field 605 stores an address (e.g., Internet Protocol (IP) address, Media Access Control address, ONAP component ID) or a label of the destination to which the data unit 600 is being sent for consumption. In some circumstances, the destination of the data unit 600 may be a particular consumer 410 (e.g., a particular VNF 150 or component(s) of ONAP 145). Source field 610 stores a unique identifier (ID), label or name, ONAP component ID, or address of a node (e.g., VNF 150) that generated the data unit 600)

Regarding claim 29, Takla, Gandham and Scott teach the method of claim 28.
Takla further teaches wherein the second steam processing system processes the at least the first portion of the trace data in accordance with the at least one tag ([0050] particular data priority level {tagging such as high priority or low priority} (and possibly which also match the configured filter) and may aggregate those records in a particular topic of IBH topics 905 at IBH 140)([0050] Destination field 605 stores an address (e.g., Internet Protocol (IP) address, Media Access Control address, ONAP component ID) or a label of the destination to which the data unit 600 is being sent for consumption. In some circumstances, the destination of the data unit 600 may be a particular consumer 410 (e.g., a particular VNF 150 or component(s) of ONAP 145). Source field 610 stores a unique identifier (ID), label or name, ONAP component ID, or address of a node (e.g., VNF 150) that generated the data unit 600)

Regarding claim 30, Takla, Gandham and Scott the method of claim 21.
Takla does not explicitly teach processing the trace data in accordance with the at least one policy, wherein the processing includes generating at least one performance indicator stream from the trace data, however
Gandham teaches processing the trace data in accordance with the at least one policy, wherein the processing includes generating at least one performance indicator stream from the trace data ([0045] Fig. 1 perform certain processing of the raw network traffic data and/or other data (e.g., host data, process data, user data, out-of-band data or third party data) to transform the raw data to a form useable by the elastic processing engines 150. In some embodiments, the data lake 130 can include repositories for flow attributes 132, host and/or endpoint attributes 134, process attributes 136, and policy attributes 138)([0020] Analytic Engine generates state information)([0030] the configuration manager 102 may request for status updates and/or receive heartbeat messages, initiate performance tests, generate health checks, and perform other health monitoring tasks)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Takla in view of Gandham in order to generate performance indicator stream from the trace data because it would help automate discovery of applications running in the network, map the applications' interdependencies, or generate a set of proposed network policies for implementation.

Regarding claim 31, Takla, Gandham and Scott teach the method of claim 30.
Takla does not explicitly teach adding the at least one performance indicator stream to the trace data, wherein the at least the first portion of the trace data that is forwarded to the second stream processing system includes the at least one performance indicator stream, however
Gandham teaches adding the at least one performance indicator stream to the trace data, wherein the at least the first portion of the trace data that is forwarded to the second stream processing system includes the at least one performance indicator stream ([0084-0086] Fig. 4, element 410 collect monitoring data, 415 is analytic engine, derives insights {Performance indicator stream} based on the network data and generate network segments, transmit the network snapshot segments to a stream processing service 420.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Takla in view of Gandham in order to generate performance indicator stream from the trace data and forward it to the next streaming system because it would help automate discovery of applications running in the network, map the applications' interdependencies, or generate a set of proposed network policies for implementation.

Regarding claim 32, Takla, Gandham and Scott teach the method of claim 21. 
Takla further teaches processing the trace data in accordance with the at least one policy, wherein the processing includes aggregating at least one aspect of the trace data to generate aggregate data ([0062 -0063] Configuration server 125 configures filters for aggregating local segment topic(s) to a higher level IBH topic(s) (block 1225). In one implementation, an administrator may interact with a user interface associated with configuration server 125 to generate a set of rules for filtering the records of one or more particular local segment topics that are to be aggregated and stored in records of a higher level IBH topic).

Regarding claim 33, Takla, Gandham and Scott teach the method of claim 32. 
Takla further teaches adding the aggregate data to the trace data, wherein the at least the first portion of the trace data that is forwarded to the second stream processing system includes the aggregate data ([0062-0063] Configuration server 125 configures filters for aggregating a local segment topic(s) to segment topic(s) of another segment(s)  The rules may identify destinations, sources, segment IDs, IBH IDs, topic IDs, event/data priority levels, consumer/producer priority levels, data types, time stamps, and/or matching data content in payload data that cause the corresponding records to be aggregated and stored in the records of a particular topic(s) of another segment(s))([0071] Configuration server 125 determines forwarding paths, within hierarchical data bus system 120, for forwarding traffic received from data buses 130 in each local segment connected to IBH 140 to each other data bus 130 in another local segment connected to IBH 140).


Regarding claim 34, claim 34 can be rejected with the same reasoning as claim 21.
Regarding claim 35, claim 35 can be rejected with the same reasoning as claim 21.
Regarding claim 36, claim 36 can be rejected with the same reasoning as claim 22.
Regarding claim 37, claim 37 can be rejected with the same reasoning as claim 23.
Regarding claim 38, claim 38 can be rejected with the same reasoning as claim 24.

Claims 25-26, and 39-40 are rejected under 35 U.S.C. 103 as being un-patentable over Takla (”Takla”, US 20200183603 A1) hereinafter Takla, Gandham et al. (“Gandham”, US 20190230112 A1) hereinafter Gandham, and Scott (“Scott”, AWS Global Infrastructure, July 2017) hereinafter Scott, in view of Zampiello et al. (“Zampiello”, US 20100299173 A1) hereinafter Zampiello. 

Regarding claim 25, Takla, Gandham and Scott teach the method of claim 21. 
Takla, Gandham and Scott do not explicitly teach wherein the at least one policy comprises a selection policy to forward the trace data associated with: a specific user equipment identifier; or a plurality of user equipment identifiers, however
Zampiello teaches wherein the at least one policy comprises a selection policy to forward the trace data associated with: a specific user equipment identifier; or a plurality of user equipment identifiers ([0048] Fig. 3 The capture component 324, in aggregator component 318, can monitor data traffic respectively associated with the subscribers (e.g., data traffic communicated to or from a communication device of a subscriber) and respectively associated public IP addresses to facilitate identifying data traffic associated with a subscriber(s) of interest (e.g., 314).  The capture component 324 can analyze the data traffic and can utilize the policy 326 (e.g., VACL) to facilitate determining which data traffic to capture or intercept, and can capture data traffic associated with a subscriber(s) of interest 314, based at least in part on the public IP address of the subscriber(s) of interest 314 and the policy 326.  In another aspect, the router component 322 can facilitate communicating data traffic, such as data traffic respectively associated with subscribers 312 and 314, to/from the Internet 328 from/to the respective UEs 302 and 304.)([0054] Fig. 4)([0060] Fig. 5) ([0066] Fig. 6)([0073] Fig. 8 the capture component 824 can provide the captured data traffic, for example, to a consumer or the captured data traffic can be stored (e.g., in a mediator component) so that it can be provided to the consumer at a desired time. In still another aspect, the communication platform 820 can route data traffic of respective subscribers to a desired destination, such as the Internet 828 (or another desired destination (e.g., server)) (or from a desired source to respective UEs of subscribers).)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Takla, Gandham and Scott in view of Zampiello in order to capture trace data associated with specific user equipment because it would help track and capture data traffic associated with subscribers of interest in an efficient manner.

Regarding claim 26, Takla, Gandham, Scott and Zampiello teach the method of claim 25.
Takla, Gandham, and Scott do not explicitly teach wherein the at least the first portion of the trace data is associated with the specific user equipment identifier or the plurality of user equipment identifiers, however 
Zampiello teaches wherein the at least the first portion of the trace data is associated with the specific user equipment identifier or the plurality of user equipment identifiers ([0073] The capture component 824 can provide the captured data traffic, for example, to a consumer or the captured data traffic can be stored (e.g., in a mediator component) so that it can be provided to the consumer at a desired time. In still another aspect, the communication platform 820 can route data traffic of respective subscribers to a desired destination, such as the Internet 828 (or another desired destination (e.g., server)) (or from a desired source to respective UEs of subscribers).)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Takla, Gandham, and Scott in view of Zampiello in order to capture trace data associated with specific user equipment because it would help track and capture data traffic associated with subscribers of interest in an efficient manner.

Regarding claim 39, claim 39 can be rejected with the same reasoning as claim 25.
Regarding claim 40, claim 40 can be rejected with the same reasoning as claim 26.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FADI HAJ SAID/Examiner, Art Unit 2444